Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00655-CR

                                         Martin HERRERA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR8710A
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 24, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal in the underlying cause on September 4, 2018. A clerk’s

record was filed on September 14, 2018, and the docket sheet reflects that appellant is still awaiting

sentencing. Because the trial court has not imposed sentence in the underlying cause, we have no

jurisdiction to consider this appeal. See TEX. R. APP. P. 26.2 (providing appellate deadlines run

from the day sentence is imposed or suspended in open court).

           By order dated September 19, 2018, we ordered appellant to show cause in writing by

October 3, 2018, why this appeal should not be dismissed for lack of jurisdiction. Appellant did
                                                                                   04-18-00655-CR


not respond to our order. Because the record reflects appellant is still awaiting sentencing, this

appeal is dismissed for lack of jurisdiction. See id.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-